            Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 1 of 36



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

LARRY HALL,
101 Foxfire Drive                                           Civil Action No.:
Port Deposit, MD 21904
[Cecil County, Maryland]

                Plaintiff,                                  COMPLAINT AND
v.                                                          JURY DEMAND

WRIGHT MEDICAL TECHNOLOGY, INC., a
Delaware Corporation,
5677 Airline Road
Arlington, TN 38002
[Shelby County, Tennessee]

Serve on Resident Agent:
Corporation Service Company
7 St. Paul Street, Suite 820
Baltimore, MD 21202

            Defendant.
_______________________________________/

                                         COMPLAINT

       COMES NOW Plaintiff LARRY HALL (“Plaintiff”), by and through his undersigned

counsel, hereby sues Defendant WRIGHT MEDICAL TECHNOLOGY, INC. and alleges as

follows:

                                  NATURE OF THE ACTION

       1.       This is an action for strict products liability, negligence, and negligent

misrepresentation, and breach of express warranty, breach of implied warranty of fitness for a

particular purpose and implied warranty for merchantability for injuries arising out of the Wright

Medical Total Hip System. Defendants have known for many years that their hip-replacement

device - the Wright Medical Total Hip System with PROFEMUR® Femoral Stem (the



                                                1
             Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 2 of 36



"PROFEMUR® Stem" or "Stem"), PROFEMUR® Neck (the "PROFEMUR® Neck" or

"Neck"), CONSERVE® Total Femoral Head (the "CONSERVE® Head" or "Head"), and

CONSERVE® Plus Cup (the "CONSERVE® Cup" or "Cup") (collectively referred to as the

"Wright Total Hip System" or the "Device") - was prone to fail within a few years of

implantation despite the fact that hip implant devices typically last more than 20 years. The Stem

and neck of Defendants' Device is comprised of titanium alloy while the Head and Cup of the

Device are comprised of a cobalt-chromium alloy.

        2.       Defendants have known that the cobalt-chromium alloy metal "ball" and "socket"

bearings that make up the Wright Total Hip System's hip joint generates metal debris over time

that can spread throughout the patient's surrounding bone and tissue.

        3.       The Wright Total Hip System was prone to fail within a few years of implantation

even though hip implant devices typically last more than twenty years. Because of the Wright

Total Hip System’s defects and Defendants’ tortious acts/omissions, Plaintiff LARRY HALL,

and many other patients who received these devices, endured unnecessary pain and suffering;

debilitating lack of mobility; and subsequent more difficult revision surgeries to replace the

faulty Wright Total Hip System, giving rise to greater pain and suffering, a prolonged recovery

time, and an increased risk of complications and death from surgery.

        4.       On July 23, 2009, Plaintiff LARRY HALL received a (1) CONSERVE® PLUS

Cup, Shell Size 54mm, cobalt and chromium; (2) CONSERVE® Total A-Class Femoral Head,

Diameter, 48mm; (3) PROFEMUR ® Modular Femoral Neck, Short; and, (4) PROFEMUR® TL

Stem, Size 3 as part of a left hip total arthroplasty.

        5.       As a result of the Wright Total Hip System's defects and Defendants' tortious

acts/omissions, Plaintiff, and many other patients who received these Wright Total Hip Systems,



                                                   2
             Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 3 of 36



endured unnecessary pain and suffering; debilitating lack of mobility; and subsequent surgeries

to replace the faulty Wright Total Hip System and address complications arising from the Wright

Total Hip System and revision surgeries, giving rise to more pain and suffering, a prolonged

recovery time, and an increased risk of complications and death from surgery.

        6.       Plaintiff, and those like him, have suffered from unnecessary pain, debilitation,

hospitalization, and the need to undergo subsequent revision surgeries because Defendants

defectively designed the Wright Total Hip System and/or failed to adequately warn of the

dangers of the Wright Total Hip System.

        7.       On and prior to July 23, 2009, Defendants knew or should have known, based on

hundreds of reports received from orthopedic surgeons around the U.S. that the Wright Total

Hip System was defective and likely to fail. Defendants concealed this adverse information and

continued to represent to Plaintiff LARRY HALL, Plaintiff’s healthcare providers and the

public that the Wright Total Hip System was a safe, effective medical device with a low failure

rate.

        8.       Subsequent to the implantation of the Wright Total Hip System in the left hip,

LARRY HALL experienced the painful effects of the product's defective design and

manufacture. LARRY HALL suffered persistent pain, swelling, elevated metal ions,

pseudotumor, and discomfort, all worsening. While Plaintiff's physicians searched for the cause

of LARRY HALL’s pain, LARRY HALL continued to endure persistent pain, swelling,

pseudotumor, and discomfort. LARRY HALL suffered emotional distress because of the

defective product. LARRY HALL had to undergo major revision surgery to remove and replace

the defective Wright Total Hip System.




                                                 3
             Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 4 of 36



        9.       Revision surgery to remove the failed Wright Total Hip System and replace with

a new implant is a complex, risky and painful procedure. Revision surgeries are generally more

complex than the original hip replacement as there is less bone available to attach the new

implant. Revision surgeries also are usually longer than the original hip replacement procedure

and have a higher rate of complications.

        10.      On July 11, 2017, LARRY HALL underwent an extensive revision surgery of his

failed left total hip arthroplasty.

                                            PARTIES

        11.      Plaintiff LARRY HALL, at all times relevant hereto, was a resident of Port

Deposit, Cecil County, Maryland.

        12.      Defendant Wright Medical Technology, Inc., is a Delaware corporation with its

principal place of business at 5677 Airline Road, Arlington, Tennessee 38002, and as such is a

citizen of the State of Delaware and is a citizen of the State of Tennessee.

        13.      Defendant Wright Medical Technology, Inc., does business in Cecil County,

Maryland, and is registered to do business in the State of Maryland. Corporation Service

Company, 7 St. Paul Street, Suite 820, Baltimore, MD 21202 is the Registered Agent of

Defendant Wright Medical Technology, Inc., for service of process in the State of Maryland.

        14.      At all times relevant hereto, Defendant Wright Medical Technology, Inc. was

engaged in the business of designing, licensing, manufacturing, distributing, selling, marketing,

and/or introducing into interstate commerce, either directly or indirectly through third parties or

related entities, numerous prosthetic orthopedic products, including the Wright Total Hip

System.




                                                 4
          Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 5 of 36



       15.     Defendants Wright Medical Technology, Inc. are collectively referred to as

Defendants “Wright” or “Defendants Wright.”            At all times relevant herein, each of the

Defendants Wright were the representatives, agents, employees, co-conspirators, servants,

employees, partners, joint-venturers, franchisees, or alter egos of the other Defendants Wright

and was acting within the scope of its respective authority by virtue of those interrelationships.

       16.     The various prosthetic orthopedic products of Defendants Wright were marketed,

distributed, and sold by the Defendants Wright to hospitals, orthopedic surgeons, and consumers

in Cecil County, Maryland.

                                 JURISDICTION AND VENUE

       17.     This Court has jurisdiction over Defendants and this action pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of citizenship between Plaintiff and Defendants and

because the amount in controversy between Plaintiff and Defendants exceeds $75,000, exclusive

of interest and cost, and because, among other reasons, Defendants have significant contracts

with this District by virtue of doing business within this judicial District.

       18.      Venue in this action properly lies within this District pursuant to 28 U.S.C. §

1391 because Defendants reside in this District and because a substantial part of the acts and/or

omissions giving rise to these claims occurred within this District.

       19.     Assignment to the Northern Division is proper under 28 U.S.C. § 100(1).

                FACTUAL BACKGROUND – THE CONSERVE® SYSTEM

       20.     The hip joint is where the femur connects to the pelvis. This joint is made up of the

femoral head - a ball-shaped bone at the top of the femur - and the acetabulum - a cup- shaped bone

at the bottom of the pelvis, in which the femoral head rotates. In a healthy hip joint, the femur and

the acetabulum are strong and the rotation of the bones against each other is cushioned and



                                                   5
          Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 6 of 36



lubricated by cartilage and synovial fluid.

        21.     A total hip replacement replaces the body's natural hip joint with an artificial one,

usually made out of metal and/or ceramic and plastic. A total hip replacement system generally

includes four components: a femoral stem, a femoral head, a liner, and an acetabular shell. After

the surgeon hollows out a patient's femur bone, the femoral stem is ·implanted. The femoral head

is a metal ball that is fixed on top of the femoral stem. The femoral head forms the hip joint when

it is placed inside the liner and acetabular shell. These conventional hip replacement prostheses

typically last 15 to 20 years.

        22.     The Wright Medical CONSERVE® Hip System has a different and defective

design, one that puts a larger "big femoral head" metal ball directly in contact with a metal

acetabular monoblock cup when most other hip replacements use a modular polyethylene or

plastic acetabular cup or a polyethylene or plastic liner in the acetabular cup. By using a metal

acetabular cup and a large metal femoral ball, the Wright Total Hip System creates greater

torque and forces metal to rub against metal with the full weight and pressure of the human

body.

        23.     Despite its unorthodox design, Defendants did not properly test the

CONSERVE® Hip System for safety, efficacy and durability. Other metal-on-metal

(hereinafter "MOM") prosthetic hip device manufacturers carefully screen, select and train

orthopedic surgeons on proper implant procedures for their respective devices. However,

Defendants aggressively marketed, promoted and encouraged orthopedic surgeons in the U.S.

to use the CONSERVE® System without screening, selecting, or training the surgeons on

how to implant the CONSERVE® System.

              FACTUAL BACKGROUND - THE WRIGHT TOTAL HIP SYSTEM



                                                  6
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 7 of 36



       24.     The Wright Total Hip System comprises separate femoral stem and neck

components and offers a variety of sizing options intra-operatively. The benefit, according to

Defendants, was that by allowing the surgeon to independently manage leg length, neck version,

and femoral offset, the Wright Total Hip System provides surgeons the ability to better

personalize the biomechanics of a patient's hip replacement.

       25.     The Wright Total Hip System can be used interchangeably with many bearing

surface components (which comprise the ball and acetabular cup or socket). The bearing surface

system or components are unrelated to the Wright Total Hip System’s method of failure.

       26.     Despite its unorthodox design, Defendants did not properly test the Wright

Total Hip System for safety, efficacy and durability. Other metal-on-metal (hereinafter

"MOM") prosthetic hip device manufacturers carefully screen, select and train orthopedic

surgeons on proper implant procedures for their respective devices. However, Defendants

aggressively marketed, promoted and encouraged orthopedic surgeons in the U.S. to use the

Wright Total Hip System without screening, selecting, or training the surgeons on how to

implant the Wright Total Hip System.

                                           HISTORY

       27.     In December 1999, the WRIGHT acquired a European manufacturer of artificial

hip devices known as Cremascoli Ortho (''Cremascoli"), which had designed and manufactured

artificial hips with a modular neck component since approximately 1985.

       28.     Sometime after acquisition of Cremascoli, WRIGHT re-branded the Cremascoli

artificial hip modular neck product line, and a compatible artificial hip stem, as the Wright Total

Hip System.




                                                7
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 8 of 36



       29.     Sometime after December 13, 2000, WRIGHT began to manufacture, label and,

both directly and indirectly, including through distributor PERI PROCTOR, market, promote,

distribute and sell in the United States the Wright Total Hip System and its components,

including the Head, Cup and Neck components.

       30.     In the year 2000, and in all years thereafter to the present, cobalt-chromium was

also an alloy generally available for use in manufacturing implantable medical devices, and in

fact was used by WRIGHT in their manufacturing of certain components for use in WRIGHT

artificial hips, including the CONSERVE® Head and the CONSERVE® Cup components.

       31.     While Defendant WRIGHT wanted to market its Wright Total Hip System in the

U.S., it did not want to endure the long and expensive FDA approval process. Instead,

WRIGHT exploited a loophole in FDA regulations that would allow its device to enter the U.S.

market without proper testing or approval. WRIGHT represented that the Wright Total Hip System

design was substantially equivalent to other hip replacement products already on the market.

       32.     While representing to the FDA that it’s Wright CONSERVE® System was

"substantially equivalent" to other hip replacement products, WRIGHT omitted the Wright Total Hip

System's critical distinguishing features. The Wright Total Hip System's femoral head has a

circumference larger than industry standard. Also, the acetabular cup departs from industry

standards in that it (1) is thinner; (2) has a smaller circumference; (3) is double-heat treated

rather than single-heat treated; (4) has an exterior shell that lacks reliable bone ingrowth

materials; (5) offers no obvious means of fixation other than the expectation that the patient's

bone will grow into the porous exterior of the cup; and (6) has a low clearance which spreads the

contact area out closer to the edge of the cup resulting in increased friction from the lack of

lubrication entering the cup.



                                                8
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 9 of 36



       33.     Shortly after the U.S. launch of the CONSERVE® System, Defendants received

hundreds of complaints from doctors reporting failures. By 2010, Defendants had received hundreds

of such reports regarding their PROFEMUR® and CONSERVE® lines. Defendants failed to

disclose, or actively concealed, these adverse reports from doctors and patients, including Plaintiff

PAUL POHL and Plaintiff's surgeon, and continued to promote the Wright Total Hip System as a

safe and effective device.

       34.     Defendants had a strong monetary motive not to reveal the dangers associated

with the Wright Total Hip System. In 2010 alone, WRIGHT's sales revenue was over $518

million, with about $176 million comprising of sales from their hip products, making it one of

the most profitable groups.

          WRIGHT MEDICAL “PHASES OUT” ITS TITANIUM MODULAR NECKS
             AND REPLACES THE TITANIUM WITH COBALT CHROMIUM

       35.     After realizing that the PROFEMUR® long titanium necks would catastrophically

fail the ASTM F 2068-03 standard, Wright Medical decided to phase out the PROFEMUR®

Modular Necks made with titanium and replace them with a cobalt-chrome alloy.

       36.     On or after August 25, 2009, WRIGHT began distributing in the United States

PROFEMUR® modular necks made of a CoCr alloy.

       37.     On or after August 25, 2009, Wright Medical changed PROFEMUR® Modular

Necks to the cobalt-chrome alloy, yet, issued no warnings or modifications.

       38.     While Defendant WRIGHT wanted to market its PROFEMUR® Neck in the

United States, it did not want to endure the long and expensive FDA approval process.

Instead, WRIGHT exploited a loophole in FDA regulations that would allow its device to enter

the United States market without proper testing or approval. WRIGHT represented that the

PROFEMUR® Neck design was substantially equivalent to other hip replacement products

                                                 9
          Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 10 of 36



already on the market.

        39.     While representing to the FDA that the PROFEMUR® Neck was "substantially

equivalent" to other hip replacement products, WRIGHT omitted the Wright Total Hip System's

critical distinguishing features.

        40.     PROFEMUR® Modular Necks distributed in the United States made of cobalt

chrome are made in the same six long versions, and the same six short versions, as the six

long and six short versions of the PROFEMUR® Titanium Modular Necks.

        41.     PROFEMUR® Modular Necks distributed in the United States made of cobalt

chrome have the same dimensions as the trunnion, and at the oblong taper, as PROFEMUR®

Titanium Modular Necks, making them compatible for assembly with the same Wright

Medical femoral heads and hips stems that the PROFEMUR® Titanium Modular Necks were

compatible with.

                          DEFECTIVE METAL-ON-METAL DESIGN

        42.     Defendants have known for years that implementation of the CONSERVE® and

Wright Total Hip Systems of the Wright Total Hip System results in metallosis, biological

toxicity, and an increased risk for early and excessive premature failures of the Wright Total Hip

System.

        43.     Implantation of the CONSERVE® System in congruence with the Wright Total

Hip System results in the release of high levels of toxic metal ions into hip implant patients'

tissues and bloodstreams. Particles released by friction of the metal-on-metal surfaces also

results in metallosis, tissue death, and tumor growth. This friction wear is especially pronounced

in the early "wear in" period, especially on the leading edge of the metal acetabular Cup. In the

hip implant industry, this is commonly referred to as "edge wear" or "edge loading."



                                               10
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 11 of 36



        44.    Particles released by friction of the metal-on-metal surfaces results in metallosis,

tissue death, and tumor growth. This friction wear is especially noticed on the modular head-

neck and neck-stem junctions.

        45.    The Wright Total Hip System is defective because proper and successful surgical

placement is exceedingly difficult for even experienced and competent surgeons to accomplish in

implanting the Wright Total Hip System in patients.

        46.    Once the body is exposed to the CONSERVE® and PROFEMUR® application of

the Wright Total Hip System and absorbs the toxic metallic ions and particulate debris created by

friction of the metal-on-metal and modular surfaces, inflammation occurs which leads to severe

pain, infection, death of the surrounding tissue, bone loss, and the potential for tumors to

develop. Since 2006, Defendants have had actual knowledge that the CONSERVE® System

would fail early due to metal debris, thereby giving rise to unnecessary pain and suffering,

debilitation, and the need for revision surgery to replace the defective devices with the attendant

risk of complications and death from such further implant revision surgery in patients, including

Plaintiff.

        47.    The fact that the Wright Total Hip System with the CONSERVE® and Wright

Total Hip Systems fail prematurely and thereby gives rise to unnecessary pain and suffering,

debilitation, and the need for revision surgery for implanted patients is a material fact.

        48.    Defendants failed to disclose this material fact to consumers, including Plaintiff

and Plaintiff’s implanting physician.

                                   CONSERVE® RELIANCE

        49.    Instead, Defendants took affirmative steps to prevent physicians and consumers,

including, but not limited to, Plaintiff, from learning of this material fact, while aggressively



                                                 11
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 12 of 36



marketing the Wright Total Hip System and CONSERVE® Cup as safe and effective for use in

hip replacement surgeries. This concealment was made with the intent to induce Plaintiff, as well

as other patients and physicians, to purchase the Wright Total Hip System and the

CONSERVE® Cup and to prevent patients from discovering they were implanted with a

defective device and from filing lawsuits seeking damages.

       50.     Plaintiff and Plaintiff’s physicians would have been able to discover the cause of

his pain and disability or defects in the Wright Total Hip System earlier, but for the fact that

Defendants actively concealed these facts from physicians, patients, and Plaintiff, which led to a

delay in discovery as well as unnecessary suffering for Plaintiff.

       51.     In reliance on Defendants' fraudulent concealment of material fact, Plaintiff’s

implanting surgeon, selected, and Plaintiff purchased the Wright Total Hip System so that

plaintiff’s physician could surgically implant the Wright Total Hip System into plaintiff’s body.

Had Plaintiff’s surgeon known that the Wright Total Hip System would fail early, thereby giving

rise to unnecessary physical injury, pain and suffering, debilitation, and the need for revision

surgery to replace the Wright Total Hip System with the attendant risk of complications and

death from such further surgery, Plaintiff’s implanting surgeon would not have selected the

Wright Total Hip System for implantation into Plaintiff. Had Plaintiff known that the Wright

Total Hip System would fail early, thereby giving rise to unnecessary physical injury, pain and

suffering, debilitation, and the need for revision surgery to replace the Wright Total Hip System

with the attendant risk of complications and death from such further surgery, Plaintiff would not

have purchased the Wright Total Hip System.

       52.     Defendants made representations, affirmations of fact, and/or promises through

their advertisements, labeling, detailing, marketing, and/or promotion of the Wright Total Hip



                                                12
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 13 of 36



System to healthcare professionals, the FDA, Plaintiff, and the public by representing that the

induce patients and surgeons to purchase or use the Wright Total Hip System with the

CONSERVE® Cup.

       53.     These representations, affirmations, and/or promises regarding the Wright Total

Hip System were false. These representations, affirmations, and/or promises also constitute

express warranties that the Wright Total Hip System with the CONSERVE® Cup component

conform to those representations.

       54.     Plaintiff was in privity with WRIGHT through Plaintiff’s surgeon, acting as an

agent, and relied on WRIGHT's express warranties and/or representations in choosing to

purchase the Wright Total Hip System with CONSERVE® Cup component.

       55.     Defendants utilized misrepresentations that contradicted their own knowledge

regarding activity levels and metal ions to drive sales of the CONSERVE® System. Despite

knowing that increased activity would lead to increased wear, Defendants directed their

marketing (via websites, journal ads, brochures, pamphlets, patient testimonials, endorsements,

newspaper articles and other PR) aimed at surgeons and younger, more active consumers who

wanted to return to the following strenuous physical activities, including but not limited to:

               a.      Surfing;
               b.      Yoga;
               c.      Skiing;
               d.      Martial Arts, including competition levels;
               e.      Hockey;
               f.      Ice skating;
               g.      Motorcycling;
               h.      Horseback rides;
               i.      Tennis;
               j.      Golf;
               k.      Soccer;
               l.      Football;
               m.      Mountain climbing;
               n.      Running, including marathons and triathlons;

                                                 13
        Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 14 of 36



              o.      Hiking;
              p.      Biking, including trail riding;
              q.      Swimming;
              r.      Racquetball;
              s.      Active military duty;
              t.      Competitive wrestling; and
              u.      Kayaking.

       56.    Representative of these ads include:




       57.    No later than 2003, WRIGHT recognized that, “metallic particulate debris is

approximately an order of magnitude smaller than PE debris, thus even low rates of volumetric

wear can lead to large numbers of particles.” Metal-Metal: Metal Ions – A Cause for Concern in

Metal Bearings!, presentation by John J. Jacobs, M.D.

       58.    Before, during and since WRIGHT designed developed, manufactured, marketed,

and sold its CONSERVE® Systems, WRIGHT knew patients with CONSERVE® metal on

metal hip implants exhibited 10 times higher concentrations of metal ions compared to patients

with metal on poly hip implants.


                                                14
           Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 15 of 36



        59.    When marketing the CONSERVE® Systems, WRIGHT worked to overcome a

critical concern for metal-on-metal hip devices, i.e., metal ion release. Thus, as part of its

marketing strategy to “de-criminalize metal ions” and drive sales, WRIGHT instructed its sales

personnel, contrary to its own knowledge, that the effects of metal ion release are known and

have been demonstrated to be safe and had surgeon consultants promote that its A-Class metal

reduced wear and generated fewer metal ions.

        60.    WRIGHT promoted the decriminalization of metal ions through consulting

surgeon Key Opinion Leaders’ (“KOL”) presentations to orthopaedic groups, paid-for scientific

data publications, celebrity endorsements, and sales representative training, among other

avenues.

        61.    Defendants utilized taglines such as “Reduced Wear, Increased Longevity,” “A-

Class Never Compromise,” and “A Hip For Life” in marketing its A-Class BFH technology with

the Conserve Total Hip Device.

        62.    Defendants have never reported the CONSERVE® System’s high failure rates to

surgeons, to patients with implanted CONSERVE® Systems, or to the public.

        63.    Upon information and belief, WRIGHT received complaints and reports of

unacceptable failure rates of its CONSERVE® Systems from Brad Penenberg, M.D., a Wright

KOL, consultant, Fab Four member, Peer-to-Peer trainer, premier Los Angeles surgeon and

CONSERVE® royalty recipient, who concluded the CONSERVE® was not a successful product

and stopped using them because of problems he experienced with the CONSERVE® starting in

2007.




                                               15
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 16 of 36



        64.     Defendants knew their representations were false or made these representations

recklessly, knowing that they lacked sufficient knowledge upon which to base such

representations.

        65.     Defendants made these representations for the purpose of inducing orthopaedic

surgeons, including Plaintiff’s implanting surgeon, and patients like Plaintiff to act upon the

representations and select the CONSERVE® as part of the Wright Hip Implant System for

implantation.

        66.     WRIGHT advertised on its website and in its product brochures that were

distributed to physicians and patients as early as September of 2004 that Wright's Total Hip

System with CONSERVE® Cup was designed to be an improvement over the metal-on-

polyethylene implants because the metal-on-metal design would reduce the amount of wear

particles.

        67.     In particular, Defendants’ advertisements and representations included this

statement:

                Despite improvements in the manufacturing, processing, and sterilization
                of polyethylene, wear related problems still exist in modem total hip
                arthroplasty. To address this problem, the CONSERVE® Total Hip
                System has eliminated polyethylene from the design altogether. The result
                is a one-piece, highly super finished metal-on-metal design, which
                provides significantly less wear particles than the conventional total hip
                replacement.

        68.     Defendants’ advertisements and representations also included misleading

information that would lead both patients and their surgeons to believe there would only be a

minimal amount of wear debris generated from the CONSERVE® Cup in that the amount of

wear debris would be substantially less than that associated with ceramic-on-polyethylene or

cobalt chrome- on-polyethylene implant designs.



                                                16
        Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 17 of 36



       69.     Plaintiff’s physicians communicated Defendants’ representations to plaintiff.

These representations about the extended durability of the Wright Total Hip System with

CONSERVE® Cup led Plaintiff and Plaintiff’s surgeon to believe that the Wright Total Hip

System with a CONSERVE® Cup component would last longer than the approximate 15 to 20

years that a conventional hip implant would last.

       70.     Defendants knew that the Wright Total Hip System with CONSERVE® Cup

would fail prematurely due to metal debris, thereby giving rise to unnecessary pain and suffering

for patients, debilitation, and the need for revision surgery to replace the defective Wright Total

Hip System, yet, at the same time, Defendants were representing to patients and surgeons,

including Plaintiff, that the Wright Total Hip System with CONSERVE® Cup component has

fewer potential safety risks than other implant models and designs.

                                  PROFEMUR® RELIANCE

       71.     Since the 1980's medical and scientific literature has reported corrosion to be a

problem when titanium and cobalt chromium alloys have been used at modular junctions.

       72.     Medical literature published in 2009 by a competing manufacturer indicates that

development of CoCr neck components was discontinued due to a five-fold increase in wear

debris of the Ti6Al4V neck when coupled with a CoCr femoral head. However, in its marketing

and sale of the PROFEMUR® Neck, Defendant WRIGHT represented and warranted that its

proprietary materials alleviated this problem.

       73.     In various marketing and promotional material published and distributed by

WRIGHT from the year 2002, and into the year 2010, and available to WRIGHT’s sales

representatives and distributors, surgeons, patients, and the general public, WRIGHT made

representations, statements, and claims about its CONSERVE® and PROFEMUR® hip



                                                 17
             Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 18 of 36



product lines that these products were intended for patients who wanted to return to an active

lifestyle.

        74.      Despite Defendant WRIGHT’s claims, the material combination of CoCr and

Ti6A14V has been reported to cause fretting, galvanization and corrosion.

        75.      Prior to being implanted with the PROFEMUR® Neck, Defendants knew or

should have known that combining the PROFEMUR® Neck with the PROFEMUR® Stem would

fail prematurely and cause serious post-implant complications for patients, including Plaintiff.

Complications arising out of the implantation of the PROFEMUR® Neck into the

CONSERVE® femoral head that Defendants knew or reasonably should have known of,

included, but were not limited to, bone cysts; pseudotumors; metallosis and osteolysis; high

levels of metal ions, such as chromium and cobalt, in the bloodstream; detachment, disconnection

and/or loosening of the acetabular cup; loosening of the femoral component; and other

complications requiring revision surgery. Armed with such knowledge, Defendants concealed

the true risks of the PROFEMUR® Neck and instead continued to market, defend and promote

the Wright Total Hip System.

        76.      Despite legal and moral obligations to cease promoting, marketing, selling and

defending the Wright Total Hip System upon awareness of its serious risks, Defendants did not

notify physicians, including Plaintiff’s surgeons, of the Wright Total Hip System’s propensity to

fail and cause other serious complications.

        77.      Once the body is exposed to the Ti6Al4V alloy PROFEMUR® Neck and CoCr

CONSERVE® femoral head of the Wright Total Hip System, the hip joint absorbs the toxic

metallic ions and particulate debris created by friction of the metal-on-metal surfaces. As a

result, inflammation occurs which leads to severe pain, infection, death of the surrounding tissue,



                                                18
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 19 of 36



bone loss, and the potential for tumors to develop. Since the early 1980s, Defendants have had

actual knowledge that the combination of CoCr femoral heads with Ti6Al4V modular necks

would fail early due to metal debris, thereby giving rise to unnecessary pain and suffering,

debilitation, and the need for revision surgery to replace the defective devices with the attendant

risk of complications and death from such further implant revision surgery in patients, including

Plaintiff.

        78.     The fact that the Wright Total Hip System fails prematurely and thereby gives rise

to unnecessary pain and suffering, debilitation, and the need for revision surgery for implanted

patients is a material fact.

        79.     Defendants failed to disclose this material fact to consumers, including Plaintiff

and Plaintiff’s physician.

                      LARRY HALL’S WRIGHT TOTAL HIP SYSTEM

        80.     On July 23, 2009, Plaintiff LARRY HALL underwent a left hip surgery

performed by Dr. Andrew Michael Cumiskey, MD at Union Hospital in Elkton, Maryland in Cecil

County. At the time of these procedures, the Wright Total Hip System manufactured, designed,

distributed and warranted by Defendants was implanted into Plaintiff LARRY HALL. Plaintiff

LARRY HALL’s surgeons, medical staff, and other healthcare providers met or exceeded the

standard of care applicable to the hip replacement surgery. The Wright Total Hip System

subsequently failed on the left hip.

        81.     Upon information and belief, Defendants designed, manufactured, distributed, and

sold in the United States various prosthetic orthopedic devices, including the hip prosthesis

system in issue, the Wright Medical Total Hip System, and including the following components:

        a.      CONSERVE® PLUS Cup, Shell Size 54mm, cobalt and chromium;



                                                19
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 20 of 36



       b.      CONSERVE® Total A-Class Femoral Head, Diameter, 48mm;

       c.       Wright Modular Femoral Neck, Size: Short; and,

       d.      PROFEMUR® TL Stem, Size 3.

These components shall hereinafter be collectively referred to as the Wright Total Hip System.

       82.     The Wright Total Hip System in issue and its various components were sold in the

United States by virtue of one or more 510(k) Premarket Notice procedures filed with the United

States Food and Drug Administration by Defendants.

       83.     At the time the Wright Total Hip System was implanted in the Plaintiff it was in

the same condition in all relevant respects as when it left the Defendants control.

       84.     The Wright Total Hip System and the components implanted in the Plaintiff were

and are unreasonably dangerous for their intended and/or reasonably foreseeable uses in that:


       a.      They were and are unreasonably dangerous under the risk-benefit test as a
               result of one or more, or a combination of, the following conditions:

               (1)     The neck was manufactured in such a manner as to be subjected to
                       bending, thereby increasing the potential for failure;

               (2)     The surface of the section of the neck that was inserted into the
                       femoral stem was manufactured in such a manner as to increase the
                       potential for fretting and corrosion and failure;

               (3)     The portion of the neck that was inserted in the
                       femoral stem was in a narrow, confined space, thereby
                       increasing the potential for fretting, corrosion and failure;

               (4)     The components were manufactured in such a way as to make the
                       modular neck component susceptible to fretting and corrosion,
                       thereby increasing the potential for failure;

               (5)     The components were manufactured in such a way as to make the
                       modular neck component susceptible to fatigue fractures; and

               (6)     There may be other conditions or defects yet to be determined.




                                                20
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 21 of 36



       85.     As a direct and proximate result of the design, manufacture and composition of

the Wright Total Hip System, LARRY HALL’s Wright Total Hip System created metallic debris.

The Wright Total Hip System forced LARRY HALL to live with debilitating pain, swelling,

discomfort, and emotional distress.

       86.     On July 11, 2017, Plaintiff LARRY HALL underwent left hip revision surgery at

University of Maryland St. Joseph Medical Center in Towson, Maryland. Dr. Brian David

Mulliken performed the revision due to metallosis and synovial fluid around the hip

replacement.

       87.     Defendants recklessly, knowingly, intentionally and fraudulently misrepresented to

the medical community and the general public, including Plaintiff LARRY HALL and his

healthcare providers, that the Wright Total Hip System was safe and effective for its intended

use.

       88.     Defendants recklessly, knowingly, intentionally and fraudulently concealed and

suppressed adverse information relating to the safety and performance of the Wright Total Hip

System from the medical community and the general public, including Plaintiff LARRY HALL

and his healthcare providers.

       89.     Defendants' misrepresentations were communicated to the medical community and

the general public, including Plaintiff LARRY HALL and his healthcare providers, who would

rely on such in selecting the Wright Total Hip System.

       90.     Specifically, Defendants misrepresented and actively concealed material facts

regarding the safety and performance of the Wright Total Hip System including, but not

limited to:

                a) the Wright Total Hip System was not as safe as other available hip



                                               21
        Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 22 of 36



                  devices;

              b) the Wright Total Hip System has an unacceptably high rate of failures

                  requiring revision surgery;

              c) the safety and performance of the Wright Total Hip System was not

                  adequately tested and/or known by Defendants;

              d) patients implanted with the Wright Total Hip System were at increased

                  risk of experiencing painful and debilitating product failure and were more

                  likely to undergo revision surgery than patients using other hip implant

                  devices;

              e) the Wright Total Hip System was designed, manufactured, marketed,

                  promoted,     distributed   and    sold   negligently,   defectively   and/or

                  improperly;

              f) the design of the Wright Total Hip System increased the wear between the

                  femoral component, as compared to other hip implant products;

              g) metal corrosion was more likely to occur, and would occur with greater

                  severity, as compared to other hip replacement products;

              h) surgical implantation according to recommended specifications was

                  substantially more difficult than other hip replacement products, and proper

                  surgical implantation was substantially less likely to occur;

              i) metal ion debris would be released into the patient's body; and

              j) safer alternatives were available.

       91.    To Plaintiff’s detriment, LARRY HALL and his healthcare providers justifiably

relied on and/or were induced by Defendants' misrepresentations and/or active concealment to



                                                22
          Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 23 of 36



recommend, purchase, implant and/or use the Wright Total Hip System.

       92.     As a direct, legal, proximate and producing result of Defendants'

misrepresentation and active concealment of material facts, Plaintiff LARRY HALL was injured.

       93.     Plaintiff was prevented from discovering this information because Defendants

misrepresented, and continue to misrepresent, to the public and to the medical profession that

Wright Total Hip System has no propensity to fail or cause other serious complications, and

Defendants have fraudulently concealed facts and information that could have led Plaintiff to

discover a potential cause of action.

       94.     Plaintiff LARRY HALL would not have used the Wright Total Hip System had

Defendants properly disclosed the risks associated with the implants.

                            FIRST CAUSE OF ACTION
                  STRICT PRODUCTS LIABILITY FAILURE TO WARN

       95.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs 1-93 and further alleges as follows:

       96.     At all times relevant herein, Defendants were engaged in the design, development,

testing, manufacturing, distribution, marketing, promoting and/or sale of the Wright Total Hip

System.

       97.     Defendants designed, manufactured, assembled, distributed, marketed, promoted

and sold the Wright Total Hip System to medical professionals and patients knowing they would

then be implanted in patients needing hip prosthesis.

       98.     Defendants distributed and sold the Wright Total Hip System in their original

form of manufacture, which included the defects described herein.




                                                23
           Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 24 of 36



        99.     The Wright Total Hip System was expected to and reached Plaintiff LARRY

HALL and his implanting surgeon in the State of Maryland without substantial change or

adjustment in its condition as manufactured and sold by Defendants.

        100.    The Wright Total Hip System designed, developed, tested, manufactured,

distributed, promoted, marketed and/or sold or otherwise placed into the stream of commerce by

Defendants were in a dangerous and defective condition and posed a threat to any user or

consumer of the Wright Total Hip System.

        101.    At all times relevant hereto, Plaintiff LARRY HALL was a person the Defendants

should have considered subject to the harm caused by the defective nature of the Wright Total

Hip System.

        102.    The Wright Total Hip System was defective and unreasonably dangerous when

it left the possession of Defendants because it contained warnings insufficient to alert the

medical community and patients, including Plaintiff LARRY HALL and his healthcare providers,

to the dangerous risks associated with the Wright Total Hip System when used for its intended

and reasonable foreseeable purpose. The dangers and risks included, but were not limited to, a

tendency to (a) detach, disconnect and/or loosen; (b) generate dangerous and harmful metal

debris in the patient's body; (c) corrode; (d) cause pain; (e) inhibit mobility and (f) require revision

surgery.

        103.    At all times relevant hereto, Plaintiff LARRY HALL and his healthcare providers

used the Wright Total Hip System for its intended or reasonably foreseeable purpose.

        104.    Plaintiff LARRY HALL and his healthcare providers could have discovered no

defect in the Wright Total Hip System through exercising due care.

        105.    Defendants knew or should have known, by scientific knowledge available



                                                  24
           Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 25 of 36



before, at and after the time of manufacture, distribution and sale of the Wright Total Hip

System, of potential risks and side effects associated with the Wright Total Hip System.

Defendants knew or should have known of the defective condition, characteristics, and risks

associated with the said product, as previously set forth herein.

       106.    The warnings and instructions provided with the Wright Total Hip System by

Defendants did not adequately warn of the potential risks and side effects of the Wright Total Hip

System, which risks were known or scientifically knowable to Defendants.

       107.    Defendants had a continuing duty to warn the medical community and public,

including Plaintiff LARRY HALL and his healthcare providers, of the potential risks and

increased failure rate associated with the Wright Total Hip System.

       108.    Defendants had a duty to warn implanting surgeons and patients such as Plaintiff

LARRY HALL, and Defendants breached their duty because they failed to provide adequate and

timely warnings or instructions regarding their Wright Total Hip System and their known

defects.

       109.    Defendants, furthermore, breached their duty to warn at pre-surgery and/or post-

surgery by (a) failing to adequately communicate the warning to the ultimate users, i.e., Plaintiff

LARRY HALL and/or his implanting physician; and/or (b) by failing to provide an adequate

warning of the Wright Total Hip System's potential risks.

       110.    Adequate effort to communicate a warning to the ultimate uses were not made by

Defendants and, to the extent a warning was communicated by Defendants, the warning was

inadequate.

       111.    Plaintiff LARRY HALL used the Wright Total Hip System for its intended

purpose, i.e., hip replacement.



                                                 25
           Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 26 of 36



          112.   Plaintiff LARRY HALL could not have discovered any defect in the Wright Total

Hip System through exercising due care.

          113.   Defendants, as designers, manufacturers, distributors, promoters, marketers and/

or sellers of medical devices are held to the level of knowledge of experts in their field.

          114.   Neither Plaintiff LARRY HALL nor his implanting physician had substantially

the same knowledge about the Wright Total Hip System as Defendants.

          115.   As a direct, legal and proximate result of Defendants' failure to adequately

communicate a warning and/or failure to provide an adequate warning and other wrongful

conduct as set forth herein, Plaintiff LARRY HALL has sustained severe physical injuries,

severe emotional distress, mental anguish, economic losses and other damages, as set forth

herein.

          116.   Defendants' failure to adequately warn of the potential risks and side effects of the

Wright Total Hip System was a substantial factor in causing Plaintiff LARRY HALL’s injuries

as set forth above.

          WHEREFORE, Plaintiff LARRY HALL demands judgment against the Defendants, in

an amount in excess of the minimum jurisdictional limits of this Court, costs and further

demands trial by jury.

                           SECOND CAUSE OF ACTION
                  STRICT PRODUCTS LIABILITY DEFECTIVE DESIGN

          117.   Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs, 1-93, and further alleges as follows:

          118.   The Defendants had a duty to design and manufacture, and all Defendants had a

duty to place into the stream of commerce, distribute, market, promote and sell, the Wright Total




                                                  26
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 27 of 36



Hip System so it was neither defective nor unreasonably dangerous when put to the use for

which it was designed, manufactured, distributed, marketed and sold.

        119.   At all times relevant hereto, Defendants designed, manufactured, distributed, sold,

marketed and/or promoted the Wright Total Hip System, including the (1) PROFEMUR® Stem

(Ti6Al4V); (2) PROFEMUR® Neck (Ti6Al4V); (3) CONSERVE® Femoral Head (CoCr) and

CONSERVE Cup (CoCr) that was implanted in Plaintiff LARRY HALL’s left hip on July 23,

2009.

        120.   WRIGHT did in fact design and manufacture, while all Defendants were engaged

in selling, distributing, supplying and/or promoting the Wright Total Hip System to Plaintiff

LARRY HALL and his implanting physician. Defendants expected the Wright Total Hip System

they were selling, distributing, supplying, manufacturing and/or promoting to reach, and it did in

fact reach, implanting physician and consumers in the State of Maryland, including Plaintiff

LARRY HALL and his implanting physician, without substantial change in the condition.

        121.   At all times relevant hereto, Plaintiff LARRY HALL and his healthcare providers

used the Wright Total Hip System for its intended or reasonably foreseeable purpose.

        122.   At all times relevant hereto, the Wright Total Hip System was dangerous, unsafe

and defective in manufacture. Such defects included, but were not limited to, a tendency to

(a) detach, disconnect and/or loosen; (b) generate dangerous and harmful metal debris in the

patient's body; (c) corrode; (d) cause pain; (e) inhibit mobility; (f) require revision surgery.

        123.   Defendants knew or should have known of the unreasonably dangerous and

serious risks associated with the design of the Wright Total Hip System. Such risks were

scientifically knowable to Defendants. However, Defendants performed inadequate evaluation

and testing of the Wright Total Hip System design.



                                                 27
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 28 of 36



       124.    The Wright Total Hip System manufactured and supplied by WRIGHT and

distributed, marketed, promoted and sold by all Defendants, were, therefore, defective in design

or formulation in that, when they left the hands of Defendants, the foreseeable risk of harm from

the product exceeded or outweighed the benefit or utility of the consumer would expect, and/or it

failed to comply with federal requirements for these medical devices.

       125.    As a direct, legal, proximate and producing result of the defective manufacture of

the Wright Total Hip System, Plaintiff LARRY HALL was injured.

       126.    Defendants' dangerous design and failure to adequately test the safety of the Wright

Total Hip System was a substantial factor in causing Plaintiff LARRY HALL’s injuries.

       WHEREFORE, Plaintiff LARRY HALL demands judgment against the Defendants, in

an amount in excess of the minimum jurisdictional limits of this Court, costs and further

demands trial by jury.

                             THIRD CAUSE OF ACTION
                STRICT PRODUCTS LIABILITY MANUFACTURING DEFECT

       127.    Plaintiff hereby incorporates by reference, as if fully set forth herein, each and

every allegation set forth in the preceding paragraphs, 1-93, and further alleges as follows:

       128.    Defendants Wright are the manufacturers, designers, distributors, sellers, and/or

suppliers of orthopedic devices including the Wright Total Hip System devices and its

components.

       129.    The Wright Total Hip System devices manufactured, designed, sold, distributed,

supplied and/or placed in the stream of commerce by Defendants Wright, were defective in their

manufacture and construction when they left the hands of Defendants Wright, in that they

deviated from product specifications and/or applicable federal requirements for these medical

devices, posing a serious risk of injury.

                                                28
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 29 of 36



       130.    As a direct and proximate result of Plaintiff’s use of Defendants’ Wright Total

Hip System devices, as manufactured, designed, sold, supplied and introduced into the stream of

commerce by Defendants Wright and/or the failure of these Defendants to comply with federal

regulations, Plaintiff has suffered serious physical injury, harm, damages and economic loss and

will continue to suffer such harm, damages and economic loss in the future.

       131.    As a direct and proximate result of Defendants Wright's conduct as set forth

herein Plaintiff has suffered, and will continue to suffer injuries, damages and losses in an

amount to be determined by the trier of fact.

       WHEREFORE, Plaintiff LARRY HALL demands judgment against the Defendants, in

an amount in excess of the minimum jurisdictional limits of this Court, costs and further

demands trial by jury.

                                FOURTH CAUSE OF ACTION
                                     NEGLIGENCE

       132.    Plaintiff hereby incorporate by reference, as if fully set forth herein, each and

every allegation set forth in the preceding paragraphs, 1-93, and further alleges as follows:

       133.    At all times relevant hereto, Defendants designed, manufactured, distributed, sold,

marketed and/or promoted the Wright Total Hip System for implantation into customers, such

as LARRY HALL, by physicians, surgeons and health care providers in the U.S.

       134.    At all times relevant hereto, Defendants knew or should have known that the

novel design of the Wright Total Hip System necessitated clinical trials and other pre-

marketing evaluations of risk and efficacy. Such testing would have revealed the increased risk

of failure and complications associated with the Wright Total Hip System. A reasonable

manufacturer under the same or similar circumstances would have conducted additional testing

and evaluation of the Wright Total Hip System's safety and performance prior to placing the

                                                29
          Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 30 of 36



Wright Total Hip System into the stream of commerce.

         135.   At all times relevant hereto, Defendants knew or should have known of the

serious complications and high failure rate associated with the Wright Total Hip System.

Despite receiving hundreds of reports of serious complications from healthcare providers,

Defendants chose (1) not to perform any additional testing of the Wright Total Hip System;

(2) not to investigate other potential causes of the reported complications; (3) not to suspend

sales or distribution; or (4) not to warn physicians and patients of the propensity of the Wright

Total Hip System to detach, disconnect and/or loosen from a patient's acetabulum; generate

dangerous and harmful metal debris in the patient's body; cause pain; inhibit mobility; and/or

require revision surgery.

         136.   Defendants failed to exercise ordinary care in the design, formulation,

manufacture, sale, testing, quality assurance, quality control, labeling, warning, marketing,

promotions and distribution of the Wright Total Hip System because they knew or should have

known these products caused significant bodily harm and were not safe for use by consumers,

and/or through failure to comply with federal requirements.

         137.   WRIGHT was negligent in designing and manufacturing the CoCr alloy

PROFEMUR® Neck such that it caused metal-on-metal wear between the modular neck and

femoral stem components of the Wright Total Hip System, increased metallic corrosion, and

caused serious side effects, including; but not limited to, severe pain and disability, metallosis,

synovitis, bone loss, tissue necrosis, premature device failure, the need for revision surgery, and

death.

         138.   Prior to and when Plaintiff LARRY HALL’s surgeon performed implantation

surgery on July 23, 2009, Defendants knew or should have known that the Wright Total Hip



                                                30
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 31 of 36



System dual modular mixed metal junctions and metal-on-metal articular surfaces were defective

for the reasons described herein, and Defendants had the opportunity and duty to warn surgeons

and Plaintiff of the defective nature of the Wright Total Hip System.

       139.    Defendants' conduct, as described above, including, but not limited to, their

failure to adequately test and warn, as well as their continued marketing and distribution of the

Wright Total Hip System when they knew or should have known of the serious health risks these

devices created and/or the failure to comply with federal requirements, was and is negligent.

       140.    As a direct, legal, proximate and producing result of the Defendants’ negligent

design, testing, manufacturing, marketing selling and promoting the Wright Total Hip System,

Plaintiff LARRY HALL was injured.

       141.    Defendants' negligent design, testing, manufacturing, marketing, selling and

promoting of the Wright Total Hip System implanted in Plaintiff LARRY HALL was a

substantial factor in LARRY HALL’s injuries as set forth above.

       WHEREFORE, Plaintiff LARRY HALL demands judgment against the Defendants, in

an amount in excess of the minimum jurisdictional limits of this Court, costs and further

demands trial by jury.

                               FIFTH CAUSE OF ACTION
                           NEGLIGENT MISREPRESENTATION

       142.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs, 1-93, and further alleges as follows:

       143.    In the exercise of reasonable care, Defendants should have known that the Wright

Total Hip System failed to comply with federal requirements for safe design and manufacture

and/or was in other ways out of specification, yet they negligently misrepresented to Plaintiff




                                                 31
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 32 of 36



LARRY HALL and/or his physicians that their device was safe and met all applicable design and

manufacturing requirements.

       144.    Defendants made misrepresentations and material omissions in their marketing,

advertisements, promotions and labeling concerning these products for use in patients such as

Plaintiff LARRY HALL.

       145.    Plaintiff LARRY HALL and/or his physicians justifiably relied to their detriment

upon Defendants' misrepresentations and omissions in their marketing, advertisements,

promotions and labeling concerning these products.

       146.    Plaintiff LARRY HALL and/or his physicians justifiably relied upon Defendants'

representations that the Wright Total Hip System was safe for use in persons such as Plaintiff

LARRY HALL.

       147.    Defendants had a duty to truthfully represent to the medical community, and to

Plaintiff LARRY HALL's healthcare providers and the FDA, that the Wright Total Hip System had

been properly tested and found to be safe and effective for its intended use.

       148.    Defendants knew or should have known the representations regarding the safety

and performance of the Wright Total Hip System were in fact, false.

       149.    Defendants failed to exercise ordinary care in determining the truth or falsity of

their representations, and by misrepresenting the safety and performance of the Wright Total

Hip System.

       150.    Defendants breached their duty to present truthful representations by knowingly,

or by want of ordinary care, misrepresenting the safety and performance of the Wright Total

Hip System.

       WHEREFORE, Plaintiff LARRY HALL demands judgment against the Defendants, in



                                                32
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 33 of 36



an amount in excess of the minimum jurisdictional limits of this Court, costs and further

demands trial by jury.

                                SIXTH CAUSE OF ACTION
                             BREACH OF EXPRESS WARRANTY

       151.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs, 1-93, and further alleges as follows:

       152.    Defendants Wright expressly warranted that the Wright Total Hip System devices

were safe and effective orthopedic devices for those patients requiring a hip replacement.

       153.    The Wright Total Hip System devices manufactured and sold by Defendants

Wright did not conform to these express representations because they caused serious injury to

Plaintiff when used as recommended and directed.

       154.    As a direct and proximate result of Defendants Wright’s breach of warranty,

Plaintiff has suffered serious physical injury, harm, damages and economic loss and will

continue to suffer such harm, damages and economic loss in the future.

       WHEREFORE, Plaintiff LARRY HALL demands judgment against the Defendants, in

an amount in excess of the minimum jurisdictional limits of this Court, costs and further

demands trial by jury.

                              SEVENTH CAUSE OF ACTION
                            BREACH OF IMPLIED WARRANTY

       155.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs, 1-93, and further alleges as follows:

       156.    At the time Defendants Wright designed, manufactured, marketed, sold, and

distributed the Wright Total Hip System devices for use by Plaintiff, Defendants Wright knew of

the use for which these devices were intended and impliedly warranted these products to be of



                                                 33
        Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 34 of 36



merchantable quality and safe for such use and that their design, manufacture, labeling, and

marketing complied with all applicable federal requirements.

       157.    Plaintiff and and/or his physicians reasonably relied upon the skill and judgment

of Defendants Wright as to whether the Wright Total Hip System devices were of merchantable

quality and safe for their intended use and upon Defendants Wright’s implied warranty as to such

matters, including that they were in compliance with all federal requirements.

       158.    Contrary to such implied warranty, Defendants Wright’s devices were not of

merchantable quality or safe for their intended use, because the products were defective as

described above, and/or failed to comply with federal requirements.

       159.    As a direct and proximate result of Defendants Wright’s breach of warranty,

Plaintiff has suffered serious physical injury, harm, damages and economic loss and will

continue to suffer such harm, damages and economic loss in the future.

       WHEREFORE, Plaintiff LARRY HALL demands judgment against the Defendants, in

an amount in excess of the minimum jurisdictional limits of this Court, costs and further

demands trial by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff LARRY HALL prays for judgment against the Defendants

WRIGHT MEDICAL TECHNOLOGY, INC., jointly and severally, as follows:

       a.      Compensatory damages, in excess of the amount required for federal

               diversity jurisdiction, and in an amount to fully compensate Plaintiff for

               all his injuries and damages, both past and present;

       b.      Special damages, in excess of the amount required for federal diversity

               jurisdiction and in an amount to fully compensate Plaintiff for all of his


                                                34
         Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 35 of 36



                injuries and damages, both past and present, including but not limited to,

                past and future medical expenses, costs for past and future rehabilitation

                and/or home health care, lost income, permanent disability, including

                permanent instability and loss of balance, and pain and suffering.

        c.      Double or triple damages as allowed by law;

        d.      Attorneys’ fees, expenses, and costs of this action;

        e.      Pre-judgment and post-judgment interest in the maximum amount allowed

                by law;

        f.      Punitive damages; and,

        g.      Such further relief as this Court deems necessary, just, and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff LARRY HALL demands a trial by jury on all issues and matters so triable by

jury as a matter of right.


Dated: April 17, 2020

                                               /s/ Justin A. Browne_____________________
                                              Justin A. Browne (Bar No. 29164)
                                              Ketterer, Browne & Anderson, LLC
                                              336 S. Main Street
                                              Bel Air, MD 21014
                                              Phone: (410) 420-0184
                                              Facsimile: (855) 334-5626
                                              Justin@KBAattorneys.com

                                              Joseph A. Osborne, Esq. (Florida Bar #880043)
                                              J. Robert Bell III, Esq. (Florida Bar #115918)
                                              (Pro hac vice applications to be filed)
                                              OSBORNE & FRANCIS, PLLC
                                              433 Plaza Real, Suite 271
                                              Boca Raton, FL 33432
                                              Phone: (561) 293-2600
                                              Fax: (561) 923-8100

                                                 35
Case 1:20-cv-00994-CCB Document 1 Filed 04/17/20 Page 36 of 36



                            Email: josborne@realtoughlawyers.com
                                   rbell@realtoughlawyers.com


                            Attorneys for Plaintiffs




                              36
